

 S139 ENR: FISA Amendments Reauthorization Act of 2017
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 139IN THE SENATE OF THE UNITED
		  STATESAN ACTTo amend the Foreign Intelligence Surveillance Act of 1978 to improve foreign intelligence
			 collection and the safeguards, accountability, and oversight of
			 acquisitions of foreign intelligence, to extend title VII of such Act, and
			 for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the FISA Amendments Reauthorization Act of 2017. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Amendments to the Foreign Intelligence Surveillance Act of 1978.Title I—Enhancements to foreign intelligence collection and safeguards, accountability, and
			 oversightSec. 101. Querying procedures required.Sec. 102. Use and disclosure provisions.Sec. 103. Congressional review and oversight of abouts collection.Sec. 104. Publication of minimization procedures under section 702.Sec. 105. Section 705 emergency provision.Sec. 106. Compensation of amici curiae and technical experts.Sec. 107. Additional reporting requirements.Sec. 108. Improvements to Privacy and Civil Liberties Oversight Board.Sec. 109. Privacy and civil liberties officers.Sec. 110. Whistleblower protections for contractors of the intelligence community.Sec. 111. Briefing on notification requirements.Sec. 112. Inspector General report on queries conducted by Federal Bureau of Investigation.Title II—Extension of authorities, increased penalties, reports, and other mattersSec. 201. Extension of title VII of FISA; effective dates.Sec. 202. Increased penalty for unauthorized removal and retention of classified documents or
			 material.Sec. 203. Report on challenges to the effectiveness of foreign intelligence surveillance.Sec. 204. Comptroller General study on the classification system and protection of classified
			 information.Sec. 205. Technical amendments and amendments to improve procedures of the Foreign Intelligence
			 Surveillance Court of Review.Sec. 206. Severability.
 2.Amendments to the Foreign Intelligence Surveillance Act of 1978Except as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or a repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.).
		IEnhancements to foreign intelligence collection and safeguards, accountability, and oversight
			101.Querying procedures required
				(a)Querying procedures
 (1)In generalSection 702 (50 U.S.C. 1881a) is amended— (A)by redesignating subsections (f) through (l) as subsections (g) through (m), respectively; and
 (B)by inserting after subsection (e) the following new subsection:  (f)Queries (1)Procedures required (A)Requirement to adoptThe Attorney General, in consultation with the Director of National Intelligence, shall adopt querying procedures consistent with the requirements of the fourth amendment to the Constitution of the United States for information collected pursuant to an authorization under subsection (a).
 (B)Record of United States person query termsThe Attorney General, in consultation with the Director of National Intelligence, shall ensure that the procedures adopted under subparagraph (A) include a technical procedure whereby a record is kept of each United States person query term used for a query.
 (C)Judicial reviewThe procedures adopted in accordance with subparagraph (A) shall be subject to judicial review pursuant to subsection (j).
										(2)Access to results of certain queries conducted by FBI
										(A)Court order required for FBI review of certain query results in criminal investigations unrelated
 to national securityExcept as provided by subparagraph (E), in connection with a predicated criminal investigation opened by the Federal Bureau of Investigation that does not relate to the national security of the United States, the Federal Bureau of Investigation may not access the contents of communications acquired under subsection (a) that were retrieved pursuant to a query made using a United States person query term that was not designed to find and extract foreign intelligence information unless—
 (i)the Federal Bureau of Investigation applies for an order of the Court under subparagraph (C); and (ii)the Court enters an order under subparagraph (D) approving such application.
 (B)JurisdictionThe Court shall have jurisdiction to review an application and to enter an order approving the access described in subparagraph (A).
 (C)ApplicationEach application for an order under this paragraph shall be made by a Federal officer in writing upon oath or affirmation to a judge having jurisdiction under subparagraph (B). Each application shall require the approval of the Attorney General based upon the finding of the Attorney General that the application satisfies the criteria and requirements of such application, as set forth in this paragraph, and shall include—
 (i)the identity of the Federal officer making the application; and (ii)an affidavit or other information containing a statement of the facts and circumstances relied upon by the applicant to justify the belief of the applicant that the contents of communications described in subparagraph (A) covered by the application would provide evidence of—
 (I)criminal activity; (II)contraband, fruits of a crime, or other items illegally possessed by a third party; or
 (III)property designed for use, intended for use, or used in committing a crime. (D)OrderUpon an application made pursuant to subparagraph (C), the Court shall enter an order approving the accessing of the contents of communications described in subparagraph (A) covered by the application if the Court finds probable cause to believe that such contents would provide any of the evidence described in subparagraph (C)(ii).
 (E)ExceptionThe requirement for an order of the Court under subparagraph (A) to access the contents of communications described in such subparagraph shall not apply with respect to a query if the Federal Bureau of Investigation determines there is a reasonable belief that such contents could assist in mitigating or eliminating a threat to life or serious bodily harm.
 (F)Rule of constructionNothing in this paragraph may be construed as— (i)limiting the authority of the Federal Bureau of Investigation to conduct lawful queries of information acquired under subsection (a);
 (ii)limiting the authority of the Federal Bureau of Investigation to review, without a court order, the results of any query of information acquired under subsection (a) that was reasonably designed to find and extract foreign intelligence information, regardless of whether such foreign intelligence information could also be considered evidence of a crime; or
 (iii)prohibiting or otherwise limiting the ability of the Federal Bureau of Investigation to access the results of queries conducted when evaluating whether to open an assessment or predicated investigation relating to the national security of the United States.
 (3)DefinitionsIn this subsection: (A)The term contents has the meaning given that term in section 2510(8) of title 18, United States Code.
 (B)The term query means the use of one or more terms to retrieve the unminimized contents or noncontents located in electronic and data storage systems of communications of or concerning United States persons obtained through acquisitions authorized under subsection (a)..
 (2)ApplicationSubsection (f) of section 702 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881a), as added by paragraph (1), shall apply with respect to certifications submitted under subsection (h) of such section to the Foreign Intelligence Surveillance Court after January 1, 2018.
					(b)Conforming amendments
 (1)Amendments to section 702 of FISASuch section 702 is further amended— (A)in subsection (a), by striking with subsection (i)(3) and inserting with subsection (j)(3);
 (B)in subsection (c)— (i)in paragraph (1)(B), by striking with subsection (g) and inserting with subsection (h);
 (ii)in paragraph (2), by striking to subsection (i)(3) and inserting to subsection (j)(3); and (iii)in paragraph (3)—
 (I)in subparagraph (A), by striking with subsection (g) and inserting with subsection (h); and (II)in subparagraph (B)—
 (aa)by striking to subsection (i)(1)(C) and inserting to subsection (j)(1)(C); and (bb)by striking under subsection (i) and inserting under subsection (j);
 (C)in subsection (d)(2), by striking to subsection (i) and inserting to subsection (j); (D)in subsection (e)(2), by striking to subsection (i) and inserting to subsection (j);
 (E)in subsection (h), as redesignated by subsection (a)(1)— (i)in paragraph (2)(A)(iii), by striking with subsection (f) and inserting with subsection (g);
 (ii)in paragraph (3), by striking with subsection (i)(1)(C) and inserting with subsection (j)(1)(C); and (iii)in paragraph (6), by striking to subsection (i) and inserting to subsection (j);
 (F)in subsection (j), as redesignated by subsection (a)(1)— (i)in paragraph (1)—
 (I)in subparagraph (A), by striking targeting and minimization procedures adopted in accordance with subsections (d) and (e) and inserting targeting, minimization, and querying procedures adopted in accordance with subsections (d), (e), and (f)(1);
 (II)in subparagraph (B), by striking targeting and minimization procedures adopted in accordance with subsections (d) and (e) and inserting targeting, minimization, and querying procedures adopted in accordance with subsections (d), (e), and (f)(1); and
 (III)in subparagraph (C), by striking targeting and minimization procedures adopted in accordance with subsections (d) and (e) and inserting targeting, minimization, and querying procedures adopted in accordance with subsections (d), (e), and (f)(1);
 (ii)in paragraph (2)— (I)in subparagraph (A), by striking with subsection (g) and inserting with subsection (h); and
 (II)by adding at the end the following:  (D)Querying proceduresThe querying procedures adopted in accordance with subsection (f)(1) to assess whether such procedures comply with the requirements of such subsection.;
 (iii)in paragraph (3)— (I)in subparagraph (A)—
 (aa)by striking with subsection (g) and inserting with subsection (h); and (bb)by striking targeting and minimization procedures adopted in accordance with subsections (d) and (e) and inserting targeting, minimization, and querying procedures adopted in accordance with subsections (d), (e), and (f)(1); and
 (II)in subparagraph (B), in the matter before clause (i)— (aa)by striking with subsection (g) and inserting with subsection (h); and
 (bb)by striking with subsections (d) and (e) and inserting with subsections (d), (e), and (f)(1); and (iv)in paragraph (5)(A)—
 (I)by striking with subsection (g) and inserting with subsection (h); and (II)by striking with subsections (d) and (e) and inserting with subsections (d), (e), and (f)(1); and
 (G)in subsection (m), as redesignated by subsection (a)(1)— (i)in paragraph (1), in the matter before subparagraph (A)—
 (I)by striking targeting and minimization procedures adopted in accordance with subsections (d) and (e) and inserting targeting, minimization, and querying procedures adopted in accordance with subsections (d), (e), and (f)(1); and
 (II)by striking with subsection (f) and inserting with subsection (g); and (ii)in paragraph (2)(A)—
 (I)by striking targeting and minimization procedures adopted in accordance with subsections (d) and (e) and inserting targeting, minimization, and querying procedures adopted in accordance with subsections (d), (e), and (f)(1); and
 (II)by striking with subsection (f) and inserting with subsection (g). (2)Amendments to FISAThe Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) is further amended—
 (A)by striking section 702(h) each place it appears and inserting section 702(i); (B)by striking section 702(g) each place it appears and inserting section 702(h); and
 (C)in section 707(b)(1)(G)(ii), by striking subsections (d), (e), and (f) and inserting subsections (d), (e), (f)(1), and (g). (3)Amendments to FISA Amendments Act of 2008Section 404 of the Foreign Intelligence Surveillance Act of 1978 Amendments Act of 2008 (Public Law 110–261; 50 U.S.C. 1801 note) is amended—
 (A)in subsection (a)(7)(B)— (i)by striking under section 702(i)(3) and inserting under section 702(j)(3); and
 (ii)by striking of section 702(i)(4) and inserting of section 702(j)(4); (B)in subsection (b)—
 (i)in paragraph (3)— (I)in subparagraph (A), by striking to section 702(h) and inserting to section 702(i); and
 (II)in subparagraph (B)— (aa)by striking section 702(h)(3) of and inserting section 702(i)(3) of; and
 (bb)by striking to section 702(h) and inserting to section 702(i); and (ii)in paragraph (4)—
 (I)in subparagraph (A), by striking and sections 702(l) and inserting and sections 702(m); and (II)in subparagraph (B)(iv), by striking or section 702(l) and inserting or section 702(m).
								102.Use and disclosure provisions
 (a)End use restrictionSection 706(a) (50 U.S.C. 1881e(a)) is amended— (1)by striking Information acquired and inserting the following:
						
 (1)In generalInformation acquired; and (2)by adding at the end the following:
						
							(2)United States persons
 (A)In generalAny information concerning a United States person acquired under section 702 shall not be used in evidence against that United States person pursuant to paragraph (1) in any criminal proceeding unless—
 (i)the Federal Bureau of Investigation obtained an order of the Foreign Intelligence Surveillance Court to access such information pursuant to section 702(f)(2); or
 (ii)the Attorney General determines that— (I)the criminal proceeding affects, involves, or is related to the national security of the United States; or
 (II)the criminal proceeding involves— (aa)death;
 (bb)kidnapping; (cc)serious bodily injury, as defined in section 1365 of title 18, United States Code;
 (dd)conduct that constitutes a criminal offense that is a specified offense against a minor, as defined in section 111 of the Adam Walsh Child Protection and Safety Act of 2006 (34 U.S.C. 20911);
 (ee)incapacitation or destruction of critical infrastructure, as defined in section 1016(e) of the USA PATRIOT Act (42 U.S.C. 5195c(e));
 (ff)cybersecurity, including conduct described in section 1016(e) of the USA PATRIOT Act (42 U.S.C. 5195c(e)) or section 1029, 1030, or 2511 of title 18, United States Code;
 (gg)transnational crime, including transnational narcotics trafficking and transnational organized crime; or
 (hh)human trafficking. (B)No judicial reviewA determination by the Attorney General under subparagraph (A)(ii) is not subject to judicial review..
 (b)Intelligence community disclosure provisionSection 603 (50 U.S.C. 1873) is amended— (1)in subsection (b)—
 (A)in paragraph (1), by striking good faith estimate of the number of targets of such orders; and inserting the following: “good faith estimate of—  (A)the number of targets of such orders;
 (B)the number of targets of such orders who are known to not be United States persons; and (C)the number of targets of such orders who are known to be United States persons;; 
 (B)in paragraph (2)— (i)in the matter preceding subparagraph (A), by inserting , including pursuant to subsection (f)(2) of such section, after section 702;
 (ii)by redesignating subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively; (iii)by inserting before subparagraph (B), as so redesignated, the following:
								
 (A)the number of targets of such orders;;  (iv)in subparagraph (B), as so redesignated, by striking and at the end; and
 (v)by adding at the end the following:  (D)the number of instances in which the Federal Bureau of Investigation opened, under the Criminal Investigative Division or any successor division, an investigation of a United States person (who is not considered a threat to national security) based wholly or in part on an acquisition authorized under such section;;
 (C)in paragraph (3)(A), by striking orders; and and inserting the following: “orders, including—  (i)the number of targets of such orders who are known to not be United States persons; and
 (ii)the number of targets of such orders who are known to be United States persons; and;  (D)by redesignating paragraphs (4), (5), and (6) as paragraphs (5), (6), and (7), respectively; and
 (E)by inserting after paragraph (3) the following:  (4)the number of criminal proceedings in which the United States or a State or political subdivision thereof provided notice pursuant to subsection (c) or (d) of section 106 (including with respect to information acquired from an acquisition conducted under section 702) or subsection (d) or (e) of section 305 of the intent of the government to enter into evidence or otherwise use or disclose any information obtained or derived from electronic surveillance, physical search, or an acquisition conducted pursuant to this Act;; and
 (2)in subsection (d)— (A)in paragraph (1), by striking (4), or (5) and inserting (5), or (6);
 (B)in paragraph (2)(A)— (i)by striking Paragraphs (2)(A), (2)(B), and (5)(C) and inserting Paragraphs (2)(B), (2)(C), and (6)(C); and
 (ii)by inserting before the period at the end the following: , except with respect to information required under paragraph (2) relating to orders issued under section 702(f)(2); and
 (C)in paragraph (3)(A), in the matter preceding clause (i), by striking subsection (b)(2)(B) and inserting subsection (b)(2)(C). 103.Congressional review and oversight of abouts collection (a)In generalSection 702(b) (50 U.S.C. 1881a(b)) is amended—
 (1)in paragraph (4), by striking and at the end; (2)by redesignating paragraph (5) as paragraph (6); and
 (3)by inserting after paragraph (4) the following:  (5)may not intentionally acquire communications that contain a reference to, but are not to or from, a target of an acquisition authorized under subsection (a), except as provided under section 103(b) of the FISA Amendments Reauthorization Act of 2017; and.
					(b)Congressional review and oversight of abouts collection
 (1)DefinitionsIn this subsection: (A)The term abouts communication means a communication that contains a reference to, but is not to or from, a target of an acquisition authorized under section 702(a) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881a(a)).
 (B)The term material breach means significant noncompliance with applicable law or an order of the Foreign Intelligence Surveillance Court concerning any acquisition of abouts communications.
						(2)Submission to Congress
 (A)RequirementNotwithstanding any other provision of law, and except as provided in paragraph (4), if the Attorney General and the Director of National Intelligence intend to implement the authorization of the intentional acquisition of abouts communications, before the first such implementation after the date of enactment of this Act, the Attorney General and the Director of National Intelligence shall submit to the Committee on the Judiciary and the Select Committee on Intelligence of the Senate and the Committee on the Judiciary and the Permanent Select Committee on Intelligence of the House of Representatives a written notice of the intent to implement the authorization of such an acquisition, and any supporting materials in accordance with this subsection.
 (B)Congressional review periodDuring the 30-day period beginning on the date written notice is submitted under subparagraph (A), the Committee on the Judiciary and the Select Committee on Intelligence of the Senate and the Committee on the Judiciary and the Permanent Select Committee on Intelligence of the House of Representatives shall, as appropriate, hold hearings and briefings and otherwise obtain information in order to fully review the written notice.
 (C)Limitation on action during congressional review periodNotwithstanding any other provision of law, and subject to paragraph (4), unless the Attorney General and the Director of National Intelligence make a determination pursuant to section 702(c)(2) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881a(c)(2)), the Attorney General and the Director of National Intelligence may not implement the authorization of the intentional acquisition of abouts communications before the end of the period described in subparagraph (B).
 (3)Written noticeWritten notice under paragraph (2)(A) shall include the following: (A)A copy of any certification submitted to the Foreign Intelligence Surveillance Court pursuant to section 702 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881a), or amendment thereto, authorizing the intentional acquisition of abouts communications, including all affidavits, procedures, exhibits, and attachments submitted therewith.
 (B)The decision, order, or opinion of the Foreign Intelligence Surveillance Court approving such certification, and any pleadings, applications, or memoranda of law associated with such decision, order, or opinion.
 (C)A summary of the protections in place to detect any material breach. (D)Data or other results of modeling, simulation, or auditing of sample data demonstrating that any acquisition method involving the intentional acquisition of abouts communications shall be conducted in accordance with title VII of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881 et seq.), if such data or other results exist at the time the written notice is submitted and were provided to the Foreign Intelligence Surveillance Court.
 (E)Except as provided under paragraph (4), a statement that no acquisition authorized under subsection (a) of such section 702 shall include the intentional acquisition of an abouts communication until after the end of the 30-day period described in paragraph (2)(B).
						(4)Exception for emergency acquisition
 (A)Notice of determinationIf the Attorney General and the Director of National Intelligence make a determination pursuant to section 702(c)(2) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881a(c)(2)) with respect to the intentional acquisition of abouts communications, the Attorney General and the Director of National Intelligence shall notify the Committee on the Judiciary and the Select Committee on Intelligence of the Senate and the Committee on the Judiciary and the Permanent Select Committee on Intelligence of the House of Representatives as soon as practicable, but not later than 7 days after the determination is made.
						(B)Implementation or continuation
 (i)In generalIf the Foreign Intelligence Surveillance Court approves a certification that authorizes the intentional acquisition of abouts communications before the end of the 30-day period described in paragraph (2)(B), the Attorney General and the Director of National Intelligence may authorize the immediate implementation or continuation of that certification if the Attorney General and the Director of National Intelligence jointly determine that exigent circumstances exist such that without such immediate implementation or continuation intelligence important to the national security of the United States may be lost or not timely acquired.
 (ii)NoticeThe Attorney General and the Director of National Intelligence shall submit to the Committee on the Judiciary and the Select Committee on Intelligence of the Senate and the Committee on the Judiciary and the Permanent Select Committee on Intelligence of the House of Representatives notification of a determination pursuant to clause (i) as soon as practicable, but not later than 3 days after the determination is made.
 (5)Reporting of material breachSubsection (m) of section 702 (50 U.S.C. 1881a), as redesignated by section 101, is amended— (A)in the heading by striking and reviews and inserting reviews, and reporting; and
 (B)by adding at the end the following new paragraph:  (4)Reporting of material breach (A)In generalThe head of each element of the intelligence community involved in the acquisition of abouts communications shall fully and currently inform the Committees on the Judiciary of the House of Representatives and the Senate and the congressional intelligence committees of a material breach.
 (B)DefinitionsIn this paragraph: (i)The term abouts communication means a communication that contains a reference to, but is not to or from, a target of an acquisition authorized under subsection (a).
 (ii)The term material breach means significant noncompliance with applicable law or an order of the Foreign Intelligence Surveillance Court concerning any acquisition of abouts communications..
 (6)Appointment of amici curiae by Foreign Intelligence Surveillance CourtFor purposes of section 103(i)(2)(A) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803(i)(2)(A)), the Foreign Intelligence Surveillance Court shall treat the first certification under section 702(h) of such Act (50 U.S.C. 1881a(h)) or amendment thereto that authorizes the acquisition of abouts communications as presenting a novel or significant interpretation of the law, unless the court determines otherwise.
 104.Publication of minimization procedures under section 702Section 702(e) (50 U.S.C. 1881a(e)) is amended by adding at the end the following new paragraph:  (3)PublicationThe Director of National Intelligence, in consultation with the Attorney General, shall—
 (A)conduct a declassification review of any minimization procedures adopted or amended in accordance with paragraph (1); and
 (B)consistent with such review, and not later than 180 days after conducting such review, make such minimization procedures publicly available to the greatest extent practicable, which may be in redacted form..
 105.Section 705 emergency provisionSection 705 (50 U.S.C. 1881d) is amended by adding at the end the following:  (c)Emergency authorization (1)Concurrent authorizationIf the Attorney General authorized the emergency employment of electronic surveillance or a physical search pursuant to section 105 or 304, the Attorney General may authorize, for the effective period of the emergency authorization and subsequent order pursuant to section 105 or 304, without a separate order under section 703 or 704, the targeting of a United States person subject to such emergency employment for the purpose of acquiring foreign intelligence information while such United States person is reasonably believed to be located outside the United States.
 (2)Use of informationIf an application submitted to the Court pursuant to section 104 or 303 is denied, or in any other case in which the acquisition pursuant to paragraph (1) is terminated and no order with respect to the target of the acquisition is issued under section 105 or 304, all information obtained or evidence derived from such acquisition shall be handled in accordance with section 704(d)(4)..
 106.Compensation of amici curiae and technical expertsSubsection (i) of section 103 (50 U.S.C. 1803) is amended by adding at the end the following:  (11)CompensationNotwithstanding any other provision of law, a court established under subsection (a) or (b) may compensate an amicus curiae appointed under paragraph (2) for assistance provided under such paragraph as the court considers appropriate and at such rate as the court considers appropriate..
			107.Additional reporting requirements
 (a)Electronic surveillanceSection 107 (50 U.S.C. 1807) is amended to read as follows:  107.Report of electronic surveillance (a)Annual reportIn April of each year, the Attorney General shall transmit to the Administrative Office of the United States Courts and to the congressional intelligence committees and the Committees on the Judiciary of the House of Representatives and the Senate a report setting forth with respect to the preceding calendar year—
 (1)the total number of applications made for orders and extensions of orders approving electronic surveillance under this title;
 (2)the total number of such orders and extensions either granted, modified, or denied; and (3)the total number of subjects targeted by electronic surveillance conducted under an order or emergency authorization under this title, rounded to the nearest 500, including the number of such individuals who are United States persons, reported to the nearest band of 500, starting with 0–499.
 (b)FormEach report under subsection (a) shall be submitted in unclassified form, to the extent consistent with national security. Not later than 7 days after the date on which the Attorney General submits each such report, the Attorney General shall make the report publicly available, or, if the Attorney General determines that the report cannot be made publicly available consistent with national security, the Attorney General may make publicly available an unclassified summary of the report or a redacted version of the report..
 (b)Pen registers and trap and trace devicesSection 406 (50 U.S.C. 1846) is amended— (1)in subsection (b)—
 (A)in paragraph (4), by striking ; and and inserting a semicolon; (B)in paragraph (5), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following new paragraph:  (6)a good faith estimate of the total number of subjects who were targeted by the installation and use of a pen register or trap and trace device under an order or emergency authorization issued under this title, rounded to the nearest 500, including—
 (A)the number of such subjects who are United States persons, reported to the nearest band of 500, starting with 0–499; and
 (B)of the number of United States persons described in subparagraph (A), the number of persons whose information acquired pursuant to such order was reviewed or accessed by a Federal officer, employee, or agent, reported to the nearest band of 500, starting with 0–499.; and
 (2)by adding at the end the following new subsection:  (c)Each report under subsection (b) shall be submitted in unclassified form, to the extent consistent with national security. Not later than 7 days after the date on which the Attorney General submits such a report, the Attorney General shall make the report publicly available, or, if the Attorney General determines that the report cannot be made publicly available consistent with national security, the Attorney General may make publicly available an unclassified summary of the report or a redacted version of the report..
					108.Improvements to Privacy and Civil Liberties Oversight Board
 (a)Appointment of staffSubsection (j) of section 1061 of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee(j)) is amended—
 (1)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and (2)by inserting after paragraph (1) the following new paragraph:
						
 (2)Appointment in absence of chairmanIf the position of chairman of the Board is vacant, during the period of the vacancy, the Board, at the direction of the unanimous vote of the serving members of the Board, may exercise the authority of the chairman under paragraph (1)..
 (b)MeetingsSubsection (f) of such section (42 U.S.C. 2000ee(f)) is amended— (1)by striking The Board shall and inserting The Board;
 (2)in paragraph (1) by striking make its and inserting shall make its; and (3)in paragraph (2)—
 (A)by striking hold public and inserting shall hold public; and (B)by inserting before the period at the end the following: , but may, notwithstanding section 552b of title 5, United States Code, meet or otherwise communicate in any number to confer or deliberate in a manner that is closed to the public.
 109.Privacy and civil liberties officersSection 1062(a) of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee–1(a)) is amended by inserting , the Director of the National Security Agency, the Director of the Federal Bureau of Investigation after the Director of the Central Intelligence Agency.
			110.Whistleblower protections for contractors of the intelligence community
 (a)Prohibited personnel practices in the intelligence communitySection 1104 of the National Security Act of 1947 (50 U.S.C. 3234) is amended— (1)in subsection (a)—
 (A)in paragraph (3), by inserting or a contractor employee after character); and (B)by adding at the end the following new paragraph:
							
 (4)Contractor employeeThe term contractor employee means an employee of a contractor, subcontractor, grantee, subgrantee, or personal services contractor, of a covered intelligence community element.;
 (2)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; (3)by inserting after subsection (b) the following new subsection (c):
						
 (c)Contractor employees(1)Any employee of a contractor, subcontractor, grantee, subgrantee, or personal services contractor, of a covered intelligence community element who has authority to take, direct others to take, recommend, or approve any personnel action, shall not, with respect to such authority, take or fail to take a personnel action with respect to any contractor employee as a reprisal for a lawful disclosure of information by the contractor employee to the Director of National Intelligence (or an employee designated by the Director of National Intelligence for such purpose), the Inspector General of the Intelligence Community, the head of the contracting agency (or an employee designated by the head of that agency for such purpose), the appropriate inspector general of the contracting agency, a congressional intelligence committee, or a member of a congressional intelligence committee, which the contractor employee reasonably believes evidences—
 (A)a violation of any Federal law, rule, or regulation (including with respect to evidence of another employee or contractor employee accessing or sharing classified information without authorization); or
 (B)gross mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specific danger to public health or safety.
 (2)A personnel action under paragraph (1) is prohibited even if the action is undertaken at the request of an agency official, unless the request takes the form of a nondiscretionary directive and is within the authority of the agency official making the request.;
 (4)in subsection (b), by striking the heading and inserting Agency employees.—; and (5)in subsection (e), as redesignated by paragraph (2), by inserting contractor employee, after any employee,.
					(b)Federal Bureau of Investigation
 (1)In generalAny employee of a contractor, subcontractor, grantee, subgrantee, or personal services contractor, of the Federal Bureau of Investigation who has authority to take, direct others to take, recommend, or approve any personnel action, shall not, with respect to such authority, take or fail to take a personnel action with respect to a contractor employee as a reprisal for a disclosure of information—
 (A)made— (i)to a supervisor in the direct chain of command of the contractor employee;
 (ii)to the Inspector General; (iii)to the Office of Professional Responsibility of the Department of Justice;
 (iv)to the Office of Professional Responsibility of the Federal Bureau of Investigation; (v)to the Inspection Division of the Federal Bureau of Investigation;
 (vi)to the Office of Special Counsel; or (vii)to an employee designated by any officer, employee, office, or division described in clauses (i) through (vii) for the purpose of receiving such disclosures; and
 (B)which the contractor employee reasonably believes evidences— (i)any violation of any law, rule, or regulation (including with respect to evidence of another employee or contractor employee accessing or sharing classified information without authorization); or
 (ii)gross mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specific danger to public health or safety.
 (2)Actions by requestA personnel action under paragraph (1) is prohibited even if the action is undertaken at the request of an official of the Federal Bureau of Investigation, unless the request takes the form of a nondiscretionary directive and is within the authority of the official making the request.
 (3)RegulationsThe Attorney General shall prescribe regulations to ensure that a personnel action described in paragraph (1) shall not be taken against a contractor employee of the Federal Bureau of Investigation as a reprisal for any disclosure of information described in subparagraph (A) of such paragraph.
 (4)EnforcementThe President shall provide for the enforcement of this subsection. (5)DefinitionsIn this subsection:
 (A)The term contractor employee means an employee of a contractor, subcontractor, grantee, subgrantee, or personal services contractor, of the Federal Bureau of Investigation.
 (B)The term personnel action means any action described in clauses (i) through (x) of section 2302(a)(2)(A) of title 5, United States Code, with respect to a contractor employee.
 (c)Retaliatory revocation of security clearances and access determinationsSection 3001(j) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341(j)) is amended by adding at the end the following new paragraph:
					
 (8)Inclusion of contractor employeesIn this subsection, the term employee includes an employee of a contractor, subcontractor, grantee, subgrantee, or personal services contractor, of an agency. With respect to such employees, the term employing agency shall be deemed to be the contracting agency..
 111.Briefing on notification requirementsNot later than 180 days after the date of the enactment of this Act, the Attorney General, in consultation with the Director of National Intelligence, shall provide to the Committee on the Judiciary and the Permanent Select Committee on Intelligence of the House of Representatives and the Committee on the Judiciary and the Select Committee on Intelligence of the Senate a briefing with respect to how the Department of Justice interprets the requirements under sections 106(c), 305(d), and 405(c) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1806(c), 1825(d), and 1845(c)) to notify an aggrieved person under such sections of the use of information obtained or derived from electronic surveillance, physical search, or the use of a pen register or trap and trace device. The briefing shall focus on how the Department interprets the phrase obtained or derived from in such sections.
			112.Inspector General report on queries conducted by Federal Bureau of Investigation
 (a)ReportNot later than 1 year after the date on which the Foreign Intelligence Surveillance Court first approves the querying procedures adopted pursuant to section 702(f) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881a(f)), as added by section 101, the Inspector General of the Department of Justice shall submit to the Committee on the Judiciary and the Select Committee on Intelligence of the Senate and the Committee on the Judiciary and the Permanent Select Committee on Intelligence of the House of Representatives a report containing a review by the Inspector General of the interpretation of, and compliance with, such procedures by the Federal Bureau of Investigation.
 (b)Matters includedThe report under subsection (a) shall include, at a minimum, an assessment of the following: (1)The interpretations by the Federal Bureau of Investigation and the National Security Division of the Department of Justice, respectively, relating to the querying procedures adopted under subsection (f) of section 702 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881a(f)), as added by section 101.
 (2)The handling by the Federal Bureau of Investigation of individuals whose citizenship status is unknown at the time of a query conducted under such section 702.
 (3)The practice of the Federal Bureau of Investigation with respect to retaining records of queries conducted under such section 702 for auditing purposes.
 (4)The training or other processes of the Federal Bureau of Investigation to ensure compliance with such querying procedures.
 (5)The implementation of such querying procedures with respect to queries conducted when evaluating whether to open an assessment or predicated investigation relating to the national security of the United States.
 (6)The scope of access by the criminal division of the Federal Bureau of Investigation to information obtained pursuant to the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.), including with respect to information acquired under subsection (a) of such section 702 based on queries conducted by the criminal division.
 (7)The frequency and nature of the reviews conducted by the National Security Division of the Department of Justice and the Office of the Director of National Intelligence relating to the compliance by the Federal Bureau of Investigation with such querying procedures.
 (8)Any impediments, including operational, technical, or policy impediments, for the Federal Bureau of Investigation to count—
 (A)the total number of queries where the Federal Bureau of Investigation subsequently accessed information acquired under subsection (a) of such section 702;
 (B)the total number of such queries that used known United States person identifiers; and (C)the total number of queries for which the Federal Bureau of Investigation received an order of the Foreign Intelligence Surveillance Court pursuant to subsection (f)(2) of such section 702.
 (c)FormThe report under subsection (a) shall be submitted in unclassified form to the extent consistent with national security, but may include a classified annex.
				IIExtension of authorities, increased penalties, reports, and other matters
			201.Extension of title VII of FISA; effective dates
 (a)ExtensionSection 403(b) of the FISA Amendments Act of 2008 (Public Law 110–261; 122 Stat. 2474) is amended— (1)in paragraph (1)—
 (A)by striking December 31, 2017 and inserting December 31, 2023; and (B)by inserting and by the FISA Amendments Reauthorization Act of 2017 after section 101(a); and
 (2)in paragraph (2) in the matter preceding subparagraph (A), by striking December 31, 2017 and inserting December 31, 2023. (b)Conforming amendmentsSection 404(b) of the FISA Amendments Act of 2008 (Public Law 110–261; 122 Stat. 2476), as amended by section 101, is further amended—
 (1)in paragraph (1)— (A)in the heading, by striking December 31, 2017 and inserting December 31, 2023; and
 (B)by inserting and by the FISA Amendments Reauthorization Act of 2017 after section 101(a); (2)in paragraph (2), by inserting and by the FISA Amendments Reauthorization Act of 2017 after section 101(a); and
 (3)in paragraph (4)— (A)by inserting and amended by the FISA Amendments Reauthorization Act of 2017 after as added by section 101(a) both places it appears; and
 (B)by inserting and by the FISA Amendments Reauthorization Act of 2017 after as amended by section 101(a) both places it appears. (c)Effective date of amendments to FAAThe amendments made to the FISA Amendments Act of 2008 (Public Law 110–261) by this section shall take effect on December 31, 2017.
 202.Increased penalty for unauthorized removal and retention of classified documents or materialSection 1924(a) of title 18, United States Code, is amended by striking one year and inserting five years. 203.Report on challenges to the effectiveness of foreign intelligence surveillance (a)ReportNot later than 270 days after the date of the enactment of this Act, the Attorney General, in coordination with the Director of National Intelligence, shall submit to the Committee on the Judiciary and the Permanent Select Committee on Intelligence of the House of Representatives and the Committee on the Judiciary and the Select Committee on Intelligence of the Senate a report on current and future challenges to the effectiveness of the foreign intelligence surveillance activities of the United States authorized under the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.).
 (b)Matters includedThe report under subsection (a) shall include, at a minimum, the following: (1)A discussion of any trends that currently challenge the effectiveness of the foreign intelligence surveillance activities of the United States, or could foreseeably challenge such activities during the decade following the date of the report, including with respect to—
 (A)the extraordinary and surging volume of data occurring worldwide; (B)the use of encryption;
 (C)changes to worldwide telecommunications patterns or infrastructure; (D)technical obstacles in determining the location of data or persons;
 (E)the increasing complexity of the legal regime, including regarding requests for data in the custody of foreign governments;
 (F)the current and future ability of the United States to obtain, on a compulsory or voluntary basis, assistance from telecommunications providers or other entities; and
 (G)any other matters the Attorney General and the Director of National Intelligence determine appropriate.
 (2)Recommendations for changes, including, as appropriate, fundamental changes, to the foreign intelligence surveillance activities of the United States to address the challenges identified under paragraph (1) and to ensure the long-term effectiveness of such activities.
 (3)Recommendations for any changes to the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) that the Attorney General and the Director of National Intelligence determine necessary to address the challenges identified under paragraph (1).
 (c)FormThe report under subsection (a) may be submitted in classified or unclassified form. 204.Comptroller General study on the classification system and protection of classified information (a)StudyThe Comptroller General of the United States shall conduct a study of the classification system of the United States and the methods by which the intelligence community (as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))) protects classified information.
 (b)Matters includedThe study under subsection (a) shall address the following: (1)Whether sensitive information is properly classified.
 (2)The effect of modern technology on the storage and protection of classified information, including with respect to—
 (A)using cloud storage for classified information; and (B)any technological means to prevent or detect unauthorized access to such information.
 (3)Any ways to improve the classification system of the United States, including with respect to changing the levels of classification used in such system and to reduce overclassification.
 (4)How to improve the authorized sharing of classified information, including with respect to sensitive compartmented information.
 (5)The value of polygraph tests in determining who is authorized to access classified information and in investigating unauthorized disclosures of classified information.
 (6)Whether each element of the intelligence community— (A)applies uniform standards in determining who is authorized to access classified information; and
 (B)provides proper training with respect to the handling of classified information and the avoidance of overclassification.
 (c)ReportNot later than 180 days after the date of the enactment of this Act, the Comptroller General shall submit to the Committee on the Judiciary and the Permanent Select Committee on Intelligence of the House of Representatives and the Committee on the Judiciary and the Select Committee on Intelligence of the Senate a report containing the study under subsection (a).
 (d)FormThe report under subsection (c) shall be submitted in unclassified form, but may include a classified annex.
				205.Technical amendments and amendments to improve procedures of the Foreign Intelligence Surveillance
			 Court of Review
 (a)Technical amendmentsThe Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) is amended as follows: (1)In section 103(b) (50 U.S.C. 1803(b)), by striking designate as the and inserting designated as the.
 (2)In section 302(a)(1)(A)(iii) (50 U.S.C. 1822(a)(1)(A)(iii)), by striking paragraphs (1) through (4) and inserting subparagraphs (A) through (D). (3)In section 406(b) (50 U.S.C. 1846(b)), by striking and to the Committees on the Judiciary of the House of Representatives and the Senate.
 (4)In section 604(a) (50 U.S.C. 1874(a))— (A)in paragraph (1)(D), by striking contents and inserting contents,; and
 (B)in paragraph (3), by striking comply in the into and inserting comply into. (5)In section 701 (50 U.S.C. 1881)—
 (A)in subsection (a), by striking The terms and inserting In this title, the terms; and (B)in subsection (b)—
 (i)by inserting In this title: after the subsection heading; and (ii)in paragraph (5), by striking (50 U.S.C. 401a(4)) and inserting (50 U.S.C. 3003(4)).
 (6)In section 702(h)(2)(A)(i) (50 U.S.C. 1881a(h)(2)(A)(i)), as redesignated by section 101, by inserting targeting before procedures in place.
 (7)In section 801(7) (50 U.S.C. 1885(7)), by striking (50 U.S.C. 401a(4)) and inserting (50 U.S.C. 3003(4)). (b)Court-related amendmentsThe Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) is further amended as follows:
 (1)In section 103 (50 U.S.C. 1803)— (A)in subsection (b), by striking immediately; and
 (B)in subsection (h), by striking the court established under subsection (a) and inserting a court established under this section. (2)In section 105(d) (50 U.S.C. 1805(d)), by adding at the end the following new paragraph:
						
 (4)A denial of the application made under section 104 may be reviewed as provided in section 103.. (3)In section 302(d) (50 U.S.C. 1822(d)), by striking immediately.
 (4)In section 402(d) (50 U.S.C. 1842(d)), by adding at the end the following new paragraph:  (3)A denial of the application made under this subsection may be reviewed as provided in section 103..
 (5)In section 403(c) (50 U.S.C. 1843(c)), by adding at the end the following new paragraph:  (3)A denial of the application made under subsection (a)(2) may be reviewed as provided in section 103..
 (6)In section 501(c) (50 U.S.C. 1861(c)), by adding at the end the following new paragraph:  (4)A denial of the application made under this subsection may be reviewed as provided in section 103..
 206.SeverabilityIf any provision of this Act, any amendment made by this Act, or the application thereof to any person or circumstances is held invalid, the validity of the remainder of the Act, of any such amendments, and of the application of such provisions to other persons and circumstances shall not be affected thereby.Speaker of the House of RepresentativesVice President of the United States and President of the Senate